Citation Nr: 0000618	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  96-00 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
urticaria, from September 21, 1990 to January 11, 1998.

2.  Entitlement to an evaluation in excess of 40 percent for 
urticaria, from January 12, 1998.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
headaches. 

4.  Entitlement to service connection for side effects due to 
medication taken for service-connected urticaria, including 
headaches and chest tightness. 

5.  Entitlement to service connection for sinusitis.





REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to 
November 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (RO), which denied the benefits sought on appeal.   
 
In April 1995, the Board of Veterans' Appeals (Board) granted 
service connection for urticaria.  In a May 1995 rating 
decision, the RO assigned a 10 percent disability rating for 
the service-connected urticaria, effective from September 21, 
1990.  The veteran filed a notice of disagreement in July 
1995 with respect to the assigned 10 percent rating.  In a 
rating decision of August 1995, the RO increased the 
evaluation assigned for the urticaria to 20 percent, 
effective from September 21, 1990.  The veteran filed a 
notice of disagreement in August 1995 with respect to the 20 
percent rating.  The RO provided the veteran and his 
representative a statement of the case in January 1996, which 
noted that a notice of disagreement was received in August 
1995.  Later in January 1996, the RO received a substantive 
appeal from the veteran, who asserted that he should be 
entitled to a disability rating higher than that currently in 
effect for the service-connected urticaria.

In March 1997, the RO proposed that the 20 percent rating be 
reduced to 10 percent.  That  month the veteran disagreed 
with the proposed reduction.  In a rating decision of June 
1997, the RO decreased the evaluation assigned for the 
service-connected urticaria from 20 percent to 10 percent, 
effective from September 1, 1997.  The RO provided the 
veteran a supplemental statement of the case in June 1997.  
In September 1997, the veteran's representative argued, in 
effect, that a disability rating higher than 20 percent 
should be assigned to the service-connected urticaria.  

In November 1997, the Board remanded the case to the RO for 
further development with respect to the veteran's rating 
claims associated with his service-connected urticaria.

In a June 1999 rating decision, the RO assigned the service-
connected urticaria an evaluation of 20 percent, effective 
from September 1, 1997; and 40 percent evaluation, effective 
from January 12, 1998.  However, as the veteran is presumed 
to seek the maximum benefit available, that action does not 
abrogate the appeal as to the increased rating issues.  See 
AB v. Derwinski, 6 Vet. App. 35, 38 (1994).

The June 1999 rating decision also denied claims of 
entitlement to service connection for sinusitis, and for side 
effects due to medication taken for service-connected 
urticaria.  Finally, that rating decision denied the 
veteran's application to reopen his claim of entitlement to 
service connection for headaches.  The veteran appealed that 
rating decision as to these denied claims.

In view of the foregoing, the Board determines that the 
issues on appeal are as noted on the title page.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  During the period from September 21, 1990 to January 11, 
1998, the veteran's urticaria was manifested by mild symptoms 
involving periodic hives associated with exposure to heat and 
emotions, and lasting from a few minutes to a few hours.  

3.  During the period from January 12, 1998, the veteran's 
urticaria was manifested by severe symptoms involving 
periodic hives associated with exposure to heat and emotions, 
and lasting from a few minutes to a few hours.  

4.  Service connection for headaches was previously denied by 
the RO and confirmed by the Board in a decision issued in 
October 1995.

5.  The evidence added to the record since the October 1995 
Board decision denying service connection for headaches is 
not wholly cumulative and, when considered in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
service connection claim.  

6.  There is no competent medical evidence of a nexus between 
the claimed headaches disorder and the veteran's period of 
active military service or some incident thereof.

7.  There is no competent medical evidence of a nexus between 
the claimed side effects of medication taken for urticaria 
and that medication.

8.  There is no competent medical evidence of a nexus between 
the claimed sinusitis disorder and the veteran's period of 
active military service or some incident thereof.


CONCLUSIONS OF LAWS

1.  A rating in excess of 20 percent for urticaria is not 
warranted during the period from September 21, 1990 to 
January 11, 1998.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. § 3.321(b)(1), 4.104, Diagnostic Code 7118 (1999).

2.  A rating in excess of 40 percent for urticaria is not 
warranted during the period from January 12, 1998.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. § 
3.321(b)(1), 4.104, Diagnostic Code 7118 (1999).

3.  Evidence added to the record since the October 1995 Board 
decision, which denied service connection for headaches, is 
new and material, and the claim for that benefit is reopened.  
38 U.S.C.A. § 5107, 5108(a) (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

4.  The veteran's claim of entitlement to service connection 
for headaches is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102, 3.303 (1999).

5.  The veteran's claim of entitlement to service connection 
for side effects due to medication taken for service-
connected urticaria, including headaches and chest tightness, 
is not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102, 3.303 (1999).

6.  The veteran's claim of entitlement to service connection 
for sinusitis is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that during a September 1982 
enlistment examination, the veteran reported no complaints 
referable to any currently claimed disorders on appeal.  
After examination at that time, the clinical evaluation was 
normal for all systems relevant to this appeal.  The veteran 
was seen periodically in 1985 for complaints of dizziness, 
which was sometimes associated with complaints of headaches.  
A May 1985 clinical record shows that when the veteran was 
seen with complaints of dizziness with forward bending.  An 
X-ray report that day for sinus examination noted no 
significant abnormalities.  The veteran was seen in July 1985 
with complaints of dizziness and headaches for three to four 
month.  No diagnosis was made at that time.  During an August 
1985 examination, the veteran reported complaints of ear, 
nose or throat trouble and shortness of breath.  He reported 
no complaints referable to headaches or sinusitis.  After 
examination, the evaluation was normal for relevant systems.  
The veteran was seen in August 1985 for an internal medicine 
consultation, and complained of dizziness and headaches. A 
service seperation examination is not of record. 

During a VA general medical examination in September 1992, 
the veteran gave a history of recurrent welts, rashes, and 
sometimes itching, which was precipitated by exposure to 
sunlight and heat.  He complained of sensation of pins and 
needles in the skin, followed by welts.  Regarding the 
respiratory system, the veteran reported that during service 
he had complaints of shortness of breath when arising, which 
was accompanied by dizziness and headaches, and was 
aggravated by sunlight.  The veteran complained of occasional 
headaches.

The September 1992 VA examination report noted that the 
veteran presently had no active dermatosis, and the skin was 
found to be normal on examination.  On examination, the 
evaluation was normal for head, face and neck; nose, sinuses, 
mouth and throat; and cardiovascular system.  Neurological 
examination showed normal sensory motor status, and normal 
coordination, reflexes and equilibrium.  The report contains 
diagnoses of history of angioedema; subjective shortness of 
breath by history; and headaches of unknown etiology.  
Related chest X-ray and spirometry examinations were normal. 

A June 1995 VA neurological examination report recorded 
complaints of headaches for the previous 10 years, which were 
related to emotional stress or when the veteran was hot.  
After examination, the assessment was that the veteran most 
likely had muscle tension headaches, as there was no 
neurological evidence of other pathology, and the headaches 
were unlike migrainous headaches.

During a February 1997 VA vascular examination, the veteran 
complained of breaking out in hives, which occurred for no 
apparent reason and would come and go at most any time.  The 
symptoms usually occurred once a day, lasting a few minutes 
to two hours.  He also would break-out during a hot shower or 
during emotional changes.  The report noted that the veteran 
did not have vascular problems; and did not have 
dermographia, or respond to pressure on the skin.  On 
examination of the skin, there were no nervous 
manifestations, no disfiguring manifestations, and no skin 
disorder manifest during the present examination.  On 
vascular examination, skin appearance, and pulsations in the 
upper and lower extremities were all normal.  The report 
contains a diagnosis of mild chronic urticaria.

During a March 1998 VA vascular examination, the veteran 
complained of attacks of angioneurotic edema approximately 
four times per day, which include swelling of his arms, legs, 
abdomen, chest, throat, and tongue.  He reported that his 
most recent serious attack was three days before the 
examination, when he had to go to the emergency room to be 
treated with epinephrine injection secondary to laryngeal 
edema.  His attacks were precipitated by various factors, 
particularly emotion and sunlight.  The veteran reported no 
symptoms of aortic aneurysm, no previous surgical therapy for 
aneurysms, occlusive disease, or varicose veins.  The veteran 
reported occasional paresthesias and abnormal sensations of 
tingling.  The report noted that there was no evidence of 
claudication or ischemic rest pain, and no evidence of cold 
sensitivity.  The examiner noted that photos documented the 
peau d'orange swelling of all extremities and gluteal region, 
due to the angioneurotic edema.  The examiner opined that the 
angioneurotic edema obviously had a severe effect on the 
veteran's usual daily activities and occupation, and noted 
that the veteran frequently had his job interrupted by the 
attacks.  On examination, there was no evidence of renal, 
cardiac, or carotid bruits.  Cardiac status was within normal 
limits.  No evidence was found of abdominal aortic aneurysm, 
superficial phlebitis, ulceration or tissue loss.  The report 
noted that on testing, the skin was warm.  The report noted 
that the veteran showed some mild edema of the thighs, which 
was constant, and was kind of like a peau d'orange edema.  
Color was normal and without scars.  The veteran had no 
eczema or tenderness.  The report noted that there were no 
attacks of blanching or flushing with the angioneurotic edema 
in the extremities, but that the veteran did feel flush in 
the face.  There was no evidence of erythromelalgia or of 
varicosities.  The report contains a diagnosis of severe 
angioneurotic edema.  

The claims file contains VA and private medical records 
showing treatment for various disorders, in the 1990's 
through May 1999.

II.  Analysis

A.  Increased Ratings for Urticaria

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). Accordingly, 
the Board finds that the veteran's claims for increased 
ratings are well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102 (1999). The Board is also satisfied 
that all relevant facts have been properly and sufficiently 
developed to address the issues at hand.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
urticaria.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability for which entitlement to an 
increased evaluation is currently considered on appeal.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned ratings are based, as far as practicable, upon 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.1, 4.10 (1999).  Separate diagnostic codes identify the 
various disabilities.  If there is a question as to which of 
two evaluations should be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1999).

The Board notes that the veteran filed his initial notice of 
disagreement with respect to the May 1995 rating decision, 
which assigned the initial rating following the April 1995 
Board decision's initial award of service connection.  In 
looking at the subsequent procedural history of this case, 
the Board determines that the veteran's present appeal arises 
from that May 1995 rating decision.  In this situation, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable.    Rather, at the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

The veteran's urticaria is evaluated at a 20 percent level, 
effective from September 21, 1990 to January 11, 1998; and 40 
percent, from January 12, 1998.

The veteran's urticaria disability has been rated by analogy 
to angioneurotic edema under 38 C.F.R. § 4.104, Diagnostic 
Code 7118.  At the time of the initial May 1995 rating 
decision, the veteran's service-connected urticaria was rated 
under 38 C.F.R. § 4.119, Diagnostic Code 7806, which pertains 
to the skin disorder eczema.  Subsequently, beginning with 
the August 1995 rating decision, the veteran's urticaria has 
been rated under Diagnostic Code 7118, which pertains to 
angioneurotic edema, and which the Board finds is more 
appropriate given the nature of the veteran's urticaria 
disability.  

Effective January 12, 1998, the Schedule for Rating 
Disabilities for the cardio-vascular system, to include 
angioneurotic edema, was revised.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In Rhodan v. West, 12 
Vet. App. 55 (1998), the Court observed that when the 
Secretary adopts a revised rating schedule and publishes it 
in the Federal Register, with a clearly stated an effective 
date, the effective date rule contained in 38 U.S.C. § 
5110(g), prevents the application of it to a claim prior to 
the effective date.  Therefore, the revised rating schedule 
cannot be applied to the period prior to January 12, 1998.

Under Diagnostic Code 7118, prior to January 12, 1998, a 20 
percent evaluation is assignable for moderate; frequent 
attacks of moderate extent and duration.  A 40 percent 
evaluation may be assigned for angioneurotic edema which is 
severe; frequent attacks with severe manifestations and 
prolonged duration.

Under the new rating criteria, a 20 percent rating is 
warranted if there are attacks without laryngeal involvement 
lasting one to seven days and occurring five to eight times a 
year, or; attacks with laryngeal involvement of any duration 
occurring once or twice a year. A 40 percent rating is 
warranted where there are attacks without laryngeal 
involvement lasting one to seven days or longer and occurring 
more than eight times a year, or; attacks with laryngeal 
involvement of any duration occurring more than twice a year.

1.  Rating From September 21, 1990 to January 11, 1998

Looking first at the 20 percent evaluation in effect prior to 
January 12, 1998, the Board notes that the revised criteria 
of Diagnostic Code 7118 could not provide a basis for an 
increased rating prior to January 12, 1998, since that is 
also the effective date of the changes to the rating 
schedule.  Rhodan v. West, 12 Vet. App. 55 (1998).

On review of the record prior to January 1998, VA clinical 
records show that the veteran was first seen for episodes of 
"sweating under the skin" in July 1991.  At that time, no 
examination findings were recorded but the report contains an 
impression of chronic skin problem.  A September 1992 VA 
examination report described the veteran's skin condition and 
cardiovascular system as normal.  The diagnosis indicated 
only a history of angioedema and subjective shortness of 
breath by history.  Subsequent private medical records in 
1992 and 1993 show that the veteran was seen periodically for 
complaints of hives related to heat and emotional conditions 
or activity.  None of these records contain any objective 
findings of a severe condition, with frequent attacks with 
severe manifestations and prolonged duration, such as to 
warrant an evaluation in excess of 20 percent. 

The Board notes that in a  July 1995 VA progress note, a VA 
examiner recorded an assessment of chronic severe urticaria, 
episodic.  However, that record shows that on examination the 
veteran's skin was noted to be normal.  The subsequent record 
prior to January 12, 1998 shows that the veteran's skin 
disability was generally under control with medication.  The 
objective clinical evidence during the period from the 
effective date of service connection through January 11, 1998 
does not indicate that he had any severe attacks during that 
period.  During his February 1997 VA examination, although he 
complained of daily outbreaks of hives, no relevant 
abnormalities were found and the diagnosis was mild chronic 
urticaria.   The veteran's attacks had also not been shown to 
be of prolonged duration.  On his February 1997 VA 
examination, the veteran reported that his symptoms subsided 
within a few minutes to two hours.  In sum, VA clinical 
records prior to January 12, 1998 fail to show evidence 
demonstrating frequent attacks with severe manifestations and 
prolonged duration.  Thus, a rating in excess of 20 percent 
under the relevant previous criteria is not warranted.



2.  Rating From January 12, 1998

The Board notes that both the old and new criteria may be 
applied with respect to the evaluation since January 12, 
1998.  However, the Board notes that the veteran is already 
assigned a 40 percent evaluation since January 12, 1998, 
which is the maximum assignable evaluation under both the 
previous and current criteria of Diagnostic Code 7118.  There 
is no evidence of erythromelalgia, varicosities, phlebitis, 
or other manifestations to warrant an increase under any 
other related schedular criteria.  See § 4.104, Diagnostic 
Codes 7119, 7120, 7121.

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b) (1999), for both periods of time before and since 
December 12, 1998.  However, the record has not presented 
evidence of such an exceptional or unusual disability 
picture, with related factors including frequent 
hospitalizations or marked interference with employment 
beyond that contemplated by the assigned evaluations, as to 
render impractical the application of the regular schedular 
standards.  Moreover, the veteran has reported that he had 
had no periods when he was incapable of working at his job 
due to the disability.  Accordingly, the Board finds that the 
RO did not err in failing to refer these claims to the 
Director of the Compensation and Pension Service for an 
initial determination.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996).

B.  New and Material Evidence 

The veteran claims that he has provided new and material 
evidence to reopen his claim of entitlement to service 
connection for a headaches disorder.  Prior to the June 1999 
rating decision from which this appeal arose, service 
connection for headaches was last denied by the Board in an 
October 1995 decision, which is final as to that claim based 
on the evidence then of record.  See 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999). 

However, a claim will be reopened if new and material 
evidence has been submitted since the last final disallowance 
of the claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 
3.156(a), 20.1105 (1999); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West,  12 Vet. App. 312, 214 
(1999).  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  In this regard, the Board must perform a 
three-step analysis when a veteran seeks to reopen a claim 
based on new evidence.  Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc).  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable possibility 
that, when viewed in the context of all the evidence, the 
outcome of the claim would change); Elkins v. West, 12 Vet. 
App. 209, 213 (1999) (en banc) (stating that, after Hodge, 
new and material evidence may be presented to reopen a claim, 
even though the claim is ultimately not well grounded).

First, the Board must determine whether the evidence is new 
and material.  Winters, 12 Vet. App. at 206.  According to VA 
regulation, "new and material evidence" means evidence not 
previously submitted to agency decisionmakers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  This definition "emphasizes the importance of 
the complete record for evaluation of the veteran's claim."  
Hodge, 155 F.3d at 1363.  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").  Second, if the Board 
determines that new and material evidence has been produced, 
the case is reopened.  Immediately upon reopening the case 
the Board must determine whether, based on all the evidence 
of record, the reopened claim is well-grounded pursuant to 38 
U.S.C.A. § 5107(a).  Winters, at 206.  Finally, if the claim 
is well-grounded, the Board may proceed to evaluate the 
merits of the claim after ensuring that VA's duty to assist 
has been fulfilled.  Id.

Evidence that was of record at the time of the prior Board 
decision in October 1995  included the veteran's service 
personnel and medical records, private and VA clinical and 
examination records, and various statements from the veteran.  

The evidence added since October 1995 includes records of 
later private and VA treatment, the reports of VA 
examinations in February 1997 and March 1998, and various 
statements by the veteran.  

In the October 1995 Board decision, the Board had determined 
that the evidence showed that the veteran was diagnosed 
solely with muscle tension headaches, which was not a 
disability and not due to any other disorder.  Indeed the 
June 1995 VA examination report contains an assessment of 
muscle tension headaches, and noted that there was no 
evidence neurologically of any other pathology.  The examiner 
noted that the character of the headaches were unlike 
migrainous headaches.  On the basis of the available evidence 
at that time, the October 1995 Board decision determined that 
the headaches symptomatology was not a present disability due 
to disease or injury, and therefore the claim was not well 
grounded.  

The evidence received since the October 1995 Board decision 
includes a May 1997 VA clinical note that contains an 
assessment of headaches, for which a migraine etiology could 
not be excluded.  VA clinical notes in June and July 1997 
also contain assessments indicating that symptoms suggested a 
migraine etiology.  
Subsequent VA treatment notes in September 1997 and later 
contain assessments of migraine headaches, and also address 
the question of etiology.

The evidence received since October 1995 includes VA and 
private clinical records not previously of record, which 
address pertinent issues as to the presence and etiology of 
the veteran's claimed headaches.  The clinical records not 
previously of record, contain evidence that bears directly 
and substantially on the issue of whether the veteran has a 
current headaches disorder linked to service.  This evidence 
is not wholly cumulative or redundant and provides a more 
complete picture as to the etiology of the veteran's claimed 
headaches disorder.  Elkins v. West, 12 Vet. App. 209, 214 
(1999).  As such, the new evidence is sufficiently 
significant to the issue in this case that it must be 
considered in order to fairly decide the merits of the claim.  
The additional evidence is therefore new and material, and 
the claim must be reopened and considered based on all the 
evidence of record.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 
3.303(a).  Service connection requires a finding that there 
is a current disability that has a definite relationship with 
an injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establish that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

However, as discussed above, immediately upon reopening a 
claim, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, at 206.  A well-
grounded claim is plausible, meritorious on its own, or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Moreau v. Brown, 9 Vet. App. 389, 393 (1996).  
For purposes of determining whether a claim is well-grounded, 
the Board presumes the truthfulness of the supporting 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); 
King v. Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In this case, the Board finds that the claim for service 
connection for headaches is not well-grounded.  There is no 
competent medical evidence of record that provided a nexus 
between the claimed headaches disorder and the veteran's 
period of active service or any incident therein.  While the 
service medical records show several complaints of headaches, 
there is no finding of any chronic headaches disorder during 
service.  Particularly, there is no evidence of migraine 
headaches during service or until many years after service in 
May 1997.  

Moreover, the veteran has offered no medical evidence to show 
a causal relationship between his currently diagnosed 
migraine headaches and his service or any service-connected 
disability.  The veteran asserts that VA clinical records 
show a relationship between his migraine headaches and his 
service-connected urticaria, alternatively as a direct cause 
or by way of a side effect of medication taken for the 
urticaria.  However, the clinical records of April and May 
1997, which he refers to in his June 1999 notice of 
disagreement, do not contain any opinion as to the etiology 
of the veteran's headaches.  The April 1997 clinical note 
referred to by the veteran merely relates the veteran's 
subjective complaints that constant headaches were a side 
affect of medication taken for urticaria.  No opinion is 
given there or in any other medical record that the veteran's 
headaches are caused by the medication.  The May 1997 VA 
clinical note that the veteran refers to contains an 
assessment of "headaches, cannot exclude migraine 
etiology."  A subsequent VA clinical note in June 1997 
contains an assessment noting that the veteran received 
relief from his headaches with Depakote, which the examiner 
noted to suggest that the etiology was migrainous.  However, 
none of the competent medical evidence of record shows that 
the veteran's migraine headaches are related to service or a 
service-connected disability.  Thus, the claim is not 
plausible and, therefore, not well-grounded.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).



C.  Service Connection for Side Effects Due to Medication 
Taken for Service-Connected Urticaria

The veteran has alleged that he developed side effects due to 
medication taken for his service-connected urticaria, which 
include headaches and chest tightness.  

As discussed more fully above, service connection may be 
granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110 
(West 1991); 38 C.F.R. § 3.303(a).  Service connection may be 
granted on a secondary basis for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  In order 
for a claim of entitlement to service connection to be well-
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  Epps 
v. Gober, 126 F.3d 1464, 1468 (1997); Caluza, 7 Vet. App. 
498, 504 (1995).  

In this case, the Board finds that the claim for service 
connection for side effects due to medication taken for his 
service-connected urticaria, including headaches and chest 
tightness is not well-grounded.  There is no competent 
medical evidence of record that provided a nexus between the 
claimed side effects and medication taken the veteran's for 
his service-connected urticaria.    

In a September 1997 statement, the veteran alleged that he 
developed side effects from medication taken to prevent 
urticaria and migraine headache, Zyrtec and Depakote.  He 
noted side effects from these drugs, including extreme 
drowsiness, dizziness, vision change, chest pain, and severe 
depression.  However, the clinical record does not contain 
any findings or opinion that relates these medications to any 
chronic pathology manifest by these claimed symptoms. 

The Board notes that in his October 1999 substantive appeal, 
the veteran alleged that Zyrtec resulted in constant 
headaches and chest tightness.  He referred to an April 1997 
VA clinical note, which he asserts noted that the Zyrtec had 
side effects of constant headaches and chest tightness.  
Review of that record shows, however, that the examiner 
merely recorded the veteran's subjective complaints, and 
belief, that the medication resulted in constant headaches 
and chest tightness.  The examiner, however, made no such 
finding or opinion that could be construed as relating any 
headaches or chest tightness to the Zyrtec or any other 
medication taken for a service-connected disability.  While 
the record shows that the veteran received relief from 
headaches with Depakote, as shown in an assessment contained 
in a June 1997 VA clinical note, the record does not contain 
any evidence of an etiological relationship between the 
veteran's headaches and that medication.   

On review of the clinical record, none of the competent 
medical evidence of record shows that any claimed side 
effects are related to medication taken for any service-
connected disability.  Thus, the claim is not plausible and, 
therefore, not well-grounded.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).

D.  Service Connection for Sinusitis

The veteran has alleged that he developed chronic sinusitis 
during service.  In this case, the Board finds that the claim 
for service connection for sinusitis is not well-grounded.  
There is no competent medical evidence of record that 
provided a nexus between the claimed sinusitis disorder and 
the veteran's period of active service or any incident 
therein.  

In this regard, the Board notes that the medical evidence 
includes service medical records, private and VA clinical and 
examination reports, as well as statements from the veteran.  
In claiming entitlement to service connection for sinusitis 
the veteran has noted that sinusitis was assessed during 
service, and that he was seen subsequently for sinusitis in 
1997.  However, he has offered no medical evidence to show a 
causal relationship between any currently diagnosed sinusitis 
and his service or any service-connected disability.  

Service medical records do show that the veteran was seen in 
May 1985 when the assessment was sinusitis.  However, 
associated X-ray examination was normal, and there is no 
subsequent evidence of any further sinusitis symptomatology 
during service.  Post-service, during VA examination in 
September 1992, examination of the sinuses was normal.  The 
first evidence of any sinusitis disorder is found in a July 
1997 VA progress note, when the veteran complained of 
frequent mucous draining.  At that time, examination of the 
head, eyes, ears, nose and throat was normal, and the 
examiner indicated an assessment of very questionable 
sinusitis.  When the veteran was seen in April 1999 for 
complaints of sinus drainage and dry cough symptoms, the 
assessment was sinusitis.  However, none of the competent 
medical evidence of record since service shows that the 
veteran's sinusitis is related to service.  Thus, the claim 
is not plausible and, therefore, not well-grounded.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

E.  Conclusion

The Board has considered the veteran's entitlement to service 
connection for headaches; for side effects due to medication 
taken for his service-connected urticaria, including 
headaches and chest tightness; and for sinusitis.   

However, none of the competent medical evidence of record 
shows that any of these claimed disorders is related to 
service.  Thus, the claims are not plausible and, therefore, 
not well-grounded.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

If the veteran were to rely solely on his own assertions that 
these claimed disorders are related to service or medication 
taken for service related disability, his own lay opinion 
would be insufficient evidence to support the claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding that 
lay persons are not competent to offer medical opinions).

Under these circumstances, the Board finds that the veteran 
has not submitted well-grounded claims for service connection 
for headaches; for side effects due to medication taken for 
his service-connected urticaria, including headaches and 
chest tightness; or for sinusitis.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  Therefore, the 
duty to assist is not triggered and VA has no obligation to 
further develop the veteran's claim.  Morton v. West, 12 Vet. 
App. 477 (1999); Epps, 126 F.3d at 1469; Grivois v. Brown, 5 
Vet. App. 136, 140 (1994).


ORDER

An evaluation in excess of 20 percent for urticaria, from 
September 21, 1990 to January 11, 1998, is denied.

An evaluation in excess of 40 percent for urticaria, from 
January 12, 1998, is denied.

Service connection for headaches is denied.

Service connection for side effects due to medication taken 
for service-connected urticaria, including headaches and 
chest tightness, is denied.

Service connection for sinusitis is denied.


		
	ROBERT E. SULLIVAN 
	Member, Board of Veterans' Appeals

 

